Citation Nr: 0935064	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  05-15 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for degenerative joint disease of the left shoulder (left 
shoulder disability).

2.  Entitlement to service connection for degenerative joint 
disease of the right shoulder (right shoulder disability).

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for a left ankle 
disability.

6.  Entitlement to service connection for a right foot 
disability (including the heel).

7.  Entitlement to service connection for a left foot 
disability (including the heel).



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1983 to July 
1986, from December 1990 to May 1991, and from June 1993 to 
April 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

The issues of entitlement to an increased initial rating for 
a left shoulder disability and service connection for a left 
knee disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, he 
injured his right shoulder during service, continued to have 
symptoms including pain and limited range of motion, 
currently has degenerative joint disease of the right 
shoulder, and there is no evidence of intervening injury.  

2.  The Veteran has a current diagnosis of degenerative joint 
disease of the right knee; however, there is no evidence of 
injury or treatment for a right knee condition during service 
and no competent evidence linking his current disability to 
service.

3.  The Veteran injured his left ankle during service; 
however, there is no evidence of continuing pain or treatment 
after such injury and no competent evidence linking his 
current left ankle arthralgia to service.

4.  The Veteran injured his right heel during service; 
however, there is no evidence of continuing pain or treatment 
after such injury and no current diagnosis of a right foot 
disability (including the heel).

5.  The Veteran injured his left heel during service; 
however, there is no evidence of continuing pain or treatment 
after such injury and no current diagnosis of a left foot 
disability (including the heel).


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
his right shoulder disability was incurred in active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2008).

2.  A right knee disability was not incurred in or aggravated 
by active duty service, nor may it be presumed to have been 
incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2008).

3.  A left ankle disability was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2008).

4.  A right foot disability (including the heel) was not 
incurred in or aggravated by active duty service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).

5.  A left foot disability (including the heel) was not 
incurred in or aggravated by active duty service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not in the record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Proper VCAA notice must be provided to a claimant prior to an 
initial unfavorable decision on the claim by the AOJ.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

As the Board's decision herein to grant service connection 
for the Veteran's right shoulder disability constitutes a 
full grant of the benefit sought on appeal, no further action 
is required to comply with the VCAA in this regard.

Concerning the Veteran's remaining service connection claims, 
the Board finds that VA has satisfied its duty to notify 
under the VCAA.  The Veteran was advised in a March 2004 
letter, sent prior to the initial unfavorable rating 
decision, of the evidence and information necessary to 
substantiate such claims, and his and VA's respective 
responsibilities in obtaining such evidence and information.

In addition, the Veteran was advised in a March 2006 letter 
of the evidence and information necessary to establish a 
disability rating and an effective date in accordance with 
Dingess/Hartman.  The Board notes that this letter was sent 
after the initial unfavorable rating decision and, therefore, 
was not timely.  See Pelegrini, 18 Vet. App. at 119-20.  
However, as the claims were readjudicated after such notice 
was sent in a December 2008 supplemental statement of the 
case, such timing defect has been cured.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006); Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Concerning the duty to assist, the Veteran's service and VA 
treatment records have been obtained and considered.  He has 
not indicated, and the record does not otherwise reflect, 
that any outstanding medical records exist that are necessary 
for a fair adjudication of his claims.  Additionally, the 
Veteran was provided with a VA examination in June 2004 
concerning his shoulders, knees, ankles, and feet.  Neither 
the Veteran nor his representative have argued that such 
examinations are inadequate to adjudicate the claims that are 
decided herein.  

In the circumstances of this case, additional efforts to 
assist or notify the Veteran in would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to legal requirements of the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to the veteran are 
to be avoided).  VA has satisfied its duty to inform and 
assist the Veteran at every stage in this case, at least 
insofar as any errors committed were not harmful to the 
essential fairness of the proceedings.  As such, the Veteran 
will not be prejudiced by the Board proceeding to the merits 
of his claims.

II. Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  

If a chronic disease is shown in service, subsequent 
manifestations of the same disease at any later date, however 
remote, may be service connected, unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  Id.  

Service connection will be presumed for certain chronic 
diseases, including arthritis (degenerative joint disease), 
if they manifest to a compensable degree within one year 
after service, even if there is no evidence of such disease 
during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  
 
Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.304.  See also Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Right shoulder disability

The Veteran asserts that he injured his right shoulder in 
1994 or 1995 when he dropped a 225-lb. weight on his neck.  
He states that he was diagnosed with degenerative joint 
disease of the right shoulder and had surgery to repair a 
torn rotator cuff during service.  The Veteran's 
representative concedes that the service treatment records 
reveal no complaints of right shoulder pain during service.  
However, he argues that the Veteran injured both shoulders 
lifting weights but only sought treatment for the left 
shoulder at the time because it was the most severe.

A service treatment record from July 1993 record confirms 
that the Veteran dropped a 225-lb. weight on his neck; 
however, he did not complain of pain in either shoulder at 
that time.  Records from August 1993 through February 1994 
indicate that the Veteran was treated for left shoulder pain 
that started while bench pressing weights, with no other 
trauma.  He was diagnosed with impingement syndrome with 
acromion abnormality and had left shoulder surgery in 
December 1993.  There are no complaints of right shoulder 
pain during this period.  Nevertheless, a January 1994 record 
for post-surgery follow-up also indicates that the Veteran 
had limited range of motion in the right shoulder.  
Specifically, he had flexion and abduction to 160 degrees, 
external rotation to 100 degrees, and internal rotation to 30 
degrees.  

The Veteran's active duty service terminated in April 1994, 
and he continued in the Marine Corps Reserves until retiring 
in March 2004.  Service treatment records from April 1994 
through June 1997 indicate that there was no significant 
change in his health during that period.  Additionally, he 
reported having swollen or painful joints in March 1997.  In 
an August 2002 examination, the Veteran reported having a 
painful shoulder, elbow, or wrist.  The examiner noted that 
his complaints included occasional pain in the right arm, 
with no significant medical problems.

In a September 2003 service examination, the Veteran reported 
pain and swelling in both shoulders.  The examiner noted a 
scar on the right shoulder, and physical examination revealed 
limited external rotation in the right shoulder.  The 
examiner further noted that the Veteran had undergone two 
surgeries on his right shoulder to repair a torn rotator 
cuff, and he had recurrent pain and limited range of motion.  
Similar findings were noted in an October 2003 retirement 
physical.  

VA treatment records dated from February 2003 through 
September 2008 reveal a diagnosis of osteoarthrosis involving 
multiple sites, including the right shoulder, status post 
rotator cuff repair surgeries in 2000 and 2002.  Throughout 
treatment, the Veteran consistently reported joint pain and 
morning stiffness, and physical examination revealed mild 
crepitus with passive range of motion in both shoulders.  

The Veteran continued to report right shoulder pain at the 
June 2004 VA examination.  Physical examination revealed 
limited range of motion in the right shoulder as follows: 
posterior flexion to 90 degrees, anterior flexion to 145 
degrees, internal rotation to 90 degrees, external rotation 
to 20 degrees, and abduction to 120 degrees.  X-ray findings 
showed degenerative joint disease in both shoulders.

Considering the evidence as a whole, the Board finds that the 
Veteran is entitled to service connection for a right 
shoulder disability.  Resolving all reasonable doubt in the 
Veteran's favor, the evidence establishes that he injured his 
right shoulder during active duty service, resulting in 
decreased range of motion as of January 1994.  There is no 
evidence of prior or subsequent injury to the right shoulder.  
Additionally, as decreased range of motion was noted shortly 
after the Veteran's left shoulder surgery, it is reasonable 
to infer that he injured his right shoulder at the same time 
as his left shoulder, or shortly thereafter.  Resolving all 
reasonable doubt in the Veteran's favor, the evidence also 
establishes that he continued to have symptoms of a right 
shoulder disability from January 1994 forward.  Specifically, 
he had several surgeries on his right shoulder and continued 
to have limited range of motion at the June 2004 VA 
examination.  The Veteran currently has degenerative joint 
disease in the right shoulder.  The Board notes that this 
same condition is present in the left shoulder after a 
weight-lifting injury and corrective surgery.

Accordingly, after resolving all reasonable doubt in the 
Veteran's favor, the Board finds that he is entitled to 
service connection for his right shoulder disability.


Right knee disability

The Veteran asserts that his current degenerative joint 
disease in the right knee is the result of injury during 
active duty physical training.  He states that he tore a 
ligament in his right knee and injured his right heel during 
a repelling exercise in 1986, requiring him to use crutches 
for three weeks.  

The Veteran's service treatment records reflect no complaints 
or treatment for right knee pain.  The Board notes that the 
Veteran was treated for right heel pain due to blunt trauma 
in April 1986; however, he did not complain of right knee 
pain at that time.  As noted above, the Veteran's service 
treatment records cover the period through March 2004, 
although his active duty service terminated in April 1994.  
The Board notes that he complained of left knee pain but no 
right knee pain during examinations in September and October 
2003.

The Veteran first claimed right knee pain in his March 2004 
application for VA benefits.  He reported bilateral knee pain 
in the June 2004 VA examination; however, he reported no 
history of injury to his right knee at that time.  The 
Veteran was diagnosed with degenerative joint disease of both 
knees, with full range of motion.  VA treatment records dated 
from February 2003 through September 2008 also note mild 
degenerative changes in both knees.

The Board observes that the Veteran is competent to describe 
the nature and extent of his alleged in-service right knee 
injury and resulting pain.  See 38 C.F.R. § 3.159(a)(2); Barr 
v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  However, the 
Board finds the Veteran's claim of in-service injury to his 
right knee to be not credible because it is inconsistent with 
the other evidence of record, as summarized above.  See 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996); Dalton v. Nicholson, 21 Vet. App. 23, 
38 (2007).  Notably, the Veteran reported no history of 
injury to the right knee in the June 2004 VA examination.  
The Board further notes that the contemporaneous service 
treatment records are entitled to greater weight than 
statements made by the Veteran many years later in connection 
with a claim for VA benefits.  

As the evidence fails to establish an in-service right knee 
injury, service connection for a right knee disability is not 
warranted.  The benefit of the doubt doctrine is not 
applicable because the preponderance of the evidence is 
against the Veteran's claim; therefore, his claim must be 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Left ankle disability

The Veteran claims that his current left ankle arthralgia is 
due to injury during service.  The Board notes that he was 
granted service connection for a right ankle disability in 
May 2005, based on a right ankle sprain and bone spur during 
service.

The Veteran's service treatment records reflect that he was 
treated for pain and tenderness in the left Achilles tendon 
from April to May 1986.  He was diagnosed with left Achilles 
tendonitis and treated with crutches for five days, light 
duty restrictions, and Motrin.  There is no further evidence 
of complaints or treatment for left ankle pain during 
service.  The Board notes that he did not complain of ankle 
pain in service examinations conducted in September and 
October 2003.  

At the June 2004 VA examination, the Veteran reported having 
stiffness and swelling in his ankles when he first awakens in 
the morning.  Based on physical examination and X-rays, the 
Veteran was diagnosed with arthralgia of both ankles, with no 
significant loss of function and no signs of degenerative 
joint disease.

As above, the Veteran is competent to testify as to 
continuing left ankle pain after his in-service injury.  
However, the preponderance of the evidence refutes this 
claim.  Although the Veteran had an in-service injury, the 
evidence reflects no further complaints of left ankle pain 
after May 1986 until 2004.  Accordingly, the evidence as a 
whole fails to indicate that his current left ankle 
arthralgia is the result of in-service injury.  Moreover, the 
Board notes that arthralgia simply denotes pain, and pain 
does not constitute a disability for VA benefits purposes.

As the preponderance of the evidence is against the Veteran's 
claim for service connection for a left ankle disability, the 
benefit of the doubt doctrine is not applicable and his claim 
must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Right and left foot disabilities (including the heels)

The Veteran claims that he injured his right heel during a 
repelling exercise in 1986, causing him to use crutches for 
three weeks.  He further states that he injured both feet and 
heels when he jumped from a truck while helping his unit 
prepare for deployment to Operation Desert Storm in 1990 or 
1991.

Service treatment records confirm that the Veteran was 
treated for pain and tenderness in the right heel for several 
weeks in April 1986.  Such complaints started at the same 
time as his complaints related to left Achilles tendonitis, 
as discussed above.  The Veteran was diagnosed with blunt 
trauma to the right heel and treated with crutches for five 
days, light duty restrictions, and Motrin.  Although his left 
ankle symptoms continued into May 1986, there is no 
indication of continuing right heel symptoms.

In January 1991, the Veteran was treated for bilateral pain 
in the heels after jumping out of a truck and landing on his 
heels on a concrete surface a week earlier.  He stated that 
the pain had improved since onset.  He was diagnosed with 
soft tissue trauma with possible bone contusion on both heels 
and advised to wear Ace bandages from ankle to heel.  An 
April 1991 record notes that the Veteran had problems with 
his feet, possibly a broken bone, that were resolved.

There are no other complaints of foot or heel pain during 
service.  Notably, at the June 2004 VA examination, the 
Veteran reported that he had no problem with his feet but, 
rather, his problems were with his ankles.  Additionally, the 
Board notes that the Veteran reported to his VA physician in 
July 2005 that he walked and exercised with a jump rope or 
boxing bag five days a week, and he continued to exercise 
five times a week throughout treatment.

Despite the Veteran's claims of right and left foot 
disabilities (including the heels), he explicitly stated that 
he had no pain in these areas at the June 2004 VA 
examination.  As such, there is no current diagnosis of a 
right or left foot disability (including the heels).  
Moreover, service treatment records reflect that the 
Veteran's right and left heel pain had resolved as of April 
1991.  

Accordingly, as the evidence fails to establish a current 
diagnosis or continuing pain after in-service injury, the 
Veteran is not entitled to service connection for a 
disability of the right or left foot (including the heels).  
As the preponderance of the evidence is against the Veteran's 
claims, the benefit of the doubt doctrine is not applicable 
and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

Service connection for a right shoulder disability is 
granted.

Service connection for a right knee disability is denied.

Service connection for a left ankle disability is denied.

Service connection for a right foot disability (including the 
heel) is denied.

Service connection for a left foot disability (including the 
heel) is denied.


REMAND

The Board finds that further development is required as to 
the Veteran's claims for entitlement to an initial rating in 
excess of 20 percent for his left shoulder disability and 
service connection for a left knee disability.  

Pertaining to the Veteran's left shoulder disability, the 
Board notes that the June 2004 VA examination is over five 
years old.  The mere passage of time does not require a new 
VA examination where an otherwise adequate examination has 
been conducted; rather, there must be an indication that the 
disability has increased in severity to warrant a new 
examination.  See Palczewski v. Nicholson, 21 Vet App 174, 
181-82 (2007); see also Bolton v. Brown, 8 Vet. App. 185, 191 
(1995) (VA must provide a new examination where a veteran 
claims the disability is worse than when originally rated and 
the available evidence is too old to adequately evaluate the 
current severity).  In this case, the June 2004 VA 
examination indicates that the Veteran had mild loss of 
function in the left shoulder due to pain and decreased range 
of motion.  In March 2008, the Veteran reported to his VA 
physician that he had aching and squeezing pain at a level of 
8 in his left shoulder and right forearm, which was somewhat 
relieved by medication.  He further reported that such pain 
interfered with his hygiene, house chores, walking, sleeping, 
sex life, social life, hobbies, employment, driving and 
riding in a car, appetite, and mood.  As such, there is an 
indication that the Veteran's left shoulder disability has 
increased in severity since the most recent VA examination.  
Accordingly, the available evidence is too old for an 
adequate evaluation of the Veteran's current condition, and a 
remand is necessary to provide a contemporaneous VA 
examination.

In regard to the Veteran's left knee disability, his service 
treatment records reflect that he first injured his left knee 
prior to service in 1981.  He reported at his September 1982 
entrance examination, and an associated orthopedic consult, 
that he tore his left knee cartilage while playing baseball 
and had to use crutches for two weeks, but surgery was not 
recommended at that time.  Physical examination revealed full 
range of motion and stable knee ligaments, and he was 
considered fit for full duty.  In September 1983, the Veteran 
was treated for left knee pain and swelling, which had begun 
several days previously.  He reported no recent injury or 
accident but a prior torn cartilage.  He was advised to 
refrain from physical activity, keep his leg elevated, and 
follow-up with orthopedics at the Naval Hospital.  

In contrast to these records, the Veteran claims that he tore 
his left knee cartilage during service and had to wear a cast 
from July to September 1983.  Additionally, he reported at 
the September and October 2003 service examinations that he 
first injured his knee during service in 1983.  At the June 
2004 VA examination, he reported that he tore his left 
meniscus while playing basketball during service.  After 
physical examination and X-rays, the VA examiner diagnosed 
the Veteran with degenerative joint disease of the left knee 
with a positive McMurray's test, which the examiner stated 
was probably due to the reported meniscus tear.  It does not 
appear that an MRI was performed to confirm the reported 
meniscus tear.

As the Veteran's reports of his medical history concerning 
his left knee injury in 2003 and 2004 are inconsistent with 
service treatment records that were contemporaneous with the 
in-service injury, it is unclear whether the Veteran's 
current left knee degenerative joint disease is related to 
service.  The Board notes that the Veteran's preexisting torn 
cartilage to the left knee is distinct from his current 
diagnosis of degenerative joint disease.  As such, analysis 
pertaining to aggravation of a preexisting condition is 
unnecessary.  See 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 
3.304(b), 3.306(a).  However, a remand is necessary to 
provide a new VA examination to determine whether the 
Veteran's current degenerative joint disease is related to 
his experiences in active duty service, including but not 
limited to the incident of swelling in September 1983.

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the Veteran's 
claims so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his left shoulder 
disability and the etiology of his left 
knee disability.  The claims file and a 
copy of this remand should be made 
available to the examiner for review.  
The examiner should review the claims 
file in conjunction with the 
examination, including but not limited 
to the June 2004 VA examination, and 
note such review in the VA examination 
report.  All necessary studies and 
tests should be conducted.  The 
examiner is requested to render an 
opinion as to the following:

(a) the current severity of the 
Veteran's service-connected left 
shoulder disability, to include any 
functional impacts of such 
disability;

(b) whether the Veteran's left knee 
disability, including but not 
limited to degenerative joint 
disease, is at least as likely as 
not (probability of 50% or more) 
related to active duty service, 
taking into account the Veteran's 
medical history, including but not 
limited to his reported torn 
cartilage prior to service in 1981 
and swelling with no new trauma or 
injury in 1983.
        
The examiner must provide a complete 
rationale for any opinions offered and 
is specifically requested to comment on 
all medical opinions of record.  If an 
opinion cannot be offered without 
resorting to speculation, such should 
be indicated in the report.

2.  After completing any further 
development as may be indicated by any 
response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claims should 
be readjudicated based on the entirety 
of the evidence.  If the claims remain 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case 
which addresses all evidence associated 
with the claims file since the last 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


